           Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOROTHY DUDLEY, ARTHUR DUDLEY,                        :       CIVIL ACTION
ROBERT DUDLEY, AND BRIAN DUDLEY                       :
                                                      :
               v.                                     :
                                                      :
VISION SOLAR, LLC                                     :       NO. 21-659


                                        MEMORANDUM
Padova, J.                                                                            July 21, 2021

       Plaintiffs Dorothy Dudley, Arthur Dudley, Robert Dudley, and Brian Dudley initiated this

action against Defendant Vision Solar, LLC (“Vision Solar”), a solar energy company, after

receiving numerous solicitation calls relating to solar energy on their cellular phones despite being

registered on the Federal Trade Commission’s (“FTC’s”) Do Not Call Registry. The Amended

Complaint (the “Complaint”) asserts claims against Vision Solar pursuant to the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, for unlawfully placing calls to a cellular

telephone using an automatically generated or prerecorded voice, and for improperly initiating

telephone solicitation to a residential telephone number registered on the Do Not Call Registry.

Vision Solar has filed a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

seeking dismissal of both claims against it. For the following reasons, we deny the Motion to

Dismiss.

I.     BACKGROUND

       The facts alleged in the Complaint are as follows. In December 2004, Plaintiffs registered

their cell phone numbers, which they used for residential purposes, on the FTC’s Do Not Call

Registry in order to “secure solitude and be free of harassing solicitation calls.” (Am. Compl.

(“Compl.”) ¶¶ 10-15.) At no time did any of Plaintiffs consent to receive calls related to solar
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 2 of 12




energy. (Id. ¶ 16.) In 2020 and 2021, Vision Solar made a series of calls to Plaintiffs’ registered

cell phone numbers. (Id. ¶¶ 16-20.) The calls were not made for emergency purposes, but for the

purpose of selling solar energy plans. (Id. ¶¶ 16, 26.) Vision Solar called Plaintiff Dorothy Dudley

on dates including, but not limited to, January 20, 2021, and called Plaintiff Arthur Dudley on

dates including, but not limited to, March 2, 2020. (Id. ¶¶ 17, 20.) Plaintiff Brian Dudley was

called by Vision Solar on September 19 and September 20 of 2020, and Plaintiff Robert Dudley

was called on June 22, September 10, December 17, and December 18 of 2020, as well as March

30, 2021. (Id. ¶¶ 18-19.)

        The Complaint alleges that these calls provided Plaintiffs with “a menu of options that was

presented with a voice that was clearly computerized and/or prerecorded” and that Plaintiffs

“repeatedly” asked who was calling, but Vision Solar “refused to disclose” its identity. (Id. ¶¶ 21,

23.) Eventually, Plaintiffs scheduled an appointment with Vision Solar in order to determine who

was making the calls. (Id. ¶ 24.) Subsequently, Vision Solar’s representative, Trevor Whitman,

met with Plaintiffs at their home and presented them with his business card and photo

identification. (Id. ¶ 25.)

        The Complaint contains two counts. Count I alleges that Vision Solar violated TCPA §

227(b) by placing non-emergency calls using an automatically generated or prerecorded voice to

a cellular telephone without the prior express consent of the called party. Count II alleges that

Vision Solar violated TCPA § 227(c) by initiating telephone solicitation on more than one

occasion to a residential telephone subscriber whose phone number is registered on the FTC’s Do

Not Call Registry. Vision Solar has moved to dismiss both Counts.




                                                 2
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 3 of 12




II.     LEGAL STANDARD

        When considering a motion to dismiss pursuant to Rule 12(b)(6), we typically “consider

only the complaint, exhibits attached to the complaint, [and] matters of public record.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). We take the factual allegations of the complaint

as true and draw all reasonable inferences in favor of the plaintiff. DelRio-Mocci v. Connolly

Props., Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d

77, 84 (3d Cir. 2011)). Legal conclusions, however, receive no deference, as the court is “‘not

bound to accept as true a legal conclusion couched as a factual allegation.’” Wood v. Moss, 572

U.S. 744, 755 n.5 (2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        A plaintiff’s pleading obligation is to set forth “a short and plain statement of the claim,”

Fed. R. Civ. P. 8(a)(2), which gives the defendant “‘fair notice of what the . . . claim is and the

grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The complaint must contain

“‘sufficient factual matter to show that the claim is facially plausible,’ thus enabling ‘the court to

draw the reasonable inference that the defendant is liable for [the] misconduct alleged.’” Warren

Gen. Hosp., 643 F.3d at 84 (quoting Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009)). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint that pleads facts ‘merely consistent with a defendant’s

liability . . . stops short of the line between possibility and plausibility of entitlement to relief.’”

Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 678).

“The plausibility determination is ‘a context-specific task that requires the reviewing court to draw




                                                   3
            Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 4 of 12




on its judicial experience and common sense.’” Id. at 786-87 (quoting Iqbal, 556 U.S. at 679). In

the end, we will grant a motion to dismiss brought pursuant to Rule 12(b)(6) if the factual

allegations in the complaint are not sufficient “‘to raise a right to relief above the speculative

level.’” W. Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 169 (3d

Cir. 2013) (quoting Twombly, 550 U.S. at 555).

III.   DISCUSSION

       A.      Count I – Automatic or Prerecorded Voice Claim

       The Complaint asserts in Count I that Vision Solar is liable for violating Section 227(b) of

the TCPA because it initiated calls to Plaintiffs’ cell phones using an “automatically generated or

prerecorded voice.” (Compl. ¶ 23.) 1 Vision Solar argues that we should dismiss this claim for

failure to state a claim upon which relief can be granted because the Complaint “offer[s] no factual

support” for Plaintiffs’ assertion that the calls used an artificial or prerecorded voice, and instead

provides only “bare conclusory statements” to support Plaintiffs’ claim. (Def.’s Mem. at 6.)

Specifically, Vision Solar argues that the Complaint merely recites the statutory language of the

TCPA by alleging that Vision Solar placed the call using a pre-recorded or computerized voice,

and fails to “discuss or describe why Plaintiffs concluded that the voice they heard was

computerized.” (Def.’s Reply Br. at 6.) Vision Solar further argues that the Complaint’s

allegations that Plaintiff “repeatedly asked” to know the caller’s identity and that the caller

“refused to disclose” his identity indicates a “back-and-forth dialogue” that suggests that the calls

were made by a live representative rather than prerecorded or artificially voiced. (Def.’s Mem. at

8.)




       1
         The paragraphs of the Amended Complaint are misnumbered, and begin counting up from
23 following paragraph 30. This citation is to the second Paragraph 23.


                                                  4
             Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 5 of 12




           Under the TCPA, it is unlawful “to initiate any telephone call to any residential telephone

line using an artificial or prerecorded voice to deliver a message without the prior express consent

of the called party.” 47 U.S.C. § 227(b)(1)(B). A complaint does not need to provide extensive

information as to the content and nature of the call to sufficiently plead that an artificial or

prerecorded voice was used. See Kaplinsky v. Robert Wood Johnson Univ. Hosp., Civ. A. No.

15-7846, 2016 WL 544491, at *2 (D.N.J. Feb. 10, 2016) (concluding that a complaint “could have

included more detail,” but nonetheless sufficiently pled the use of an artificial or prerecorded voice

under the TCPA by asserting “that the calls were made using a ‘computerized’ or ‘automated’

voice”), order vacated in part on other grounds on reconsideration, 2016 WL 885049 (D.N.J. Mar.

8, 2016).

           Vision Solar argues that the claim must be dismissed because the Complaint “merely

parrot[s] the elements of an automatic or prerecorded voice claim” without offering factual support

for the assertion that the alleged calls were prerecorded or artificially voiced. (Def.’s Mem. at 6.)

However, the Complaint alleges that when Plaintiffs answered the calls, they “heard a menu of

options that was presented with a voice that was clearly computerized and/or prerecorded.”

(Compl. ¶ 21.) The Complaint therefore does not merely repeat the language of the TCPA, but

instead provides a description, albeit minimal, of the calls’ content that extends beyond the

language of the statute. Drawing all reasonable inferences in Plaintiffs’ favor, we find the

description of the calls’ options menu and “computerized” voice sufficient to plausibly allege that

the calls used an artificial or prerecorded voice. We therefore reject Vision Solar’s argument that

Plaintiffs’ claim in Count I should be dismissed because it merely parrots the language of the

statute.

           Furthermore, we conclude that there is no merit to Vision Solar’s argument that the




                                                    5
            Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 6 of 12




Complaint supports the inference that a “dialogue” occurred between Plaintiffs and Vision Solar

that precludes the possibility that Vision Solar placed calls using an artificial or prerecorded voice.

(Def.’s Mem. at 8.)      Vision Solar contends that the Complaint’s allegations that Plaintiffs

“repeatedly” asked the caller to disclose its identity and that the caller “refused” to do so supports

the inference that Plaintiffs spoke to a live representative. However, that Plaintiffs may have

eventually spoken to a live agent does not undercut the allegation that they were at first greeted by

an artificial or prerecorded voice. Indeed, there can be no question that a call may be transferred

to a live representative after a party engages with a computerized menu. We therefore find that

even if the Complaint supports the inference that a “back-and-forth dialogue” occurred between

Plaintiffs and Vision Solar, it remains plausible that the alleged calls contained an artificial or

prerecorded voice. We thus conclude that the Complaint plausibly alleges the use of an

“automatically generated or prerecorded voice,” and we deny Vision Solar’s Motion insofar as it

seeks dismissal of Count I.

       B.      Count II – Do Not Call Claim

       Under the TCPA, an individual has a private right of action if she has “received more than

one telephone call within any 12-month period by or on behalf of the same entity” to a residential

telephone number registered in the Do Not Call Registry. 47 U.S.C. § 227(c)(5). Count II of the

Complaint asserts that Vision Solar violated Section 227(c) by initiating telephone solicitation on

more than one occasion in a single calendar year to Plaintiffs’ cell phones, which the Complaint

alleges were used for residential purposes and registered in the Do Not Call Registry.

       Vision Solar argues that the claim must be dismissed for failure to state a claim upon which

relief can be granted because Plaintiffs have not “plausibly demonstrate[d]” that they each received

multiple calls over a single calendar year from a single entity on a telephone registered in the Do




                                                  6
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 7 of 12




Not Call Registry. (Def.’s Mem. at 8.) Specifically, Vision Solar asserts that Plaintiffs have no

evidence that it was Vision Solar that placed the offending calls, that Plaintiffs have not provided

sufficient information in their Complaint for the Court to treat their cell phone numbers as

residential, and that Plaintiffs Dorothy and Arthur Dudley’s claims must be dismissed because the

Complaint does not allege that they received more than one call from Vision Solar over the course

of the year.

               a. Calls Placed by a Single Entity

       Vision Solar argues that the Complaint fails to provide adequate factual support for

Plaintiffs’ allegation that Vision Solar was the party who placed the calls at issue. It contends that

Plaintiffs have no evidence that Vision Solar placed the calls, in part because they “have not,

because they cannot, alleged that any of them ever spoke with a representative of Vision Solar

during any of the alleged calls.” (Def.’s Mem. at 8.) Specifically, it contends that Plaintiffs offer

only “conclusory, boilerplate references to an entity being an ‘agent of [Vision Solar],’” which

cannot support a plausible claim under the statute. (Id. at 9.) Vision Solar further argues that

Plaintiffs have not provided the phone number of the alleged caller and “offer no evidence that the

same entity called them on more than one occasion.” (Id. at 12.) Finally, Vision Solar maintains

that because Plaintiffs cannot establish that Vision Solar placed the alleged calls, they must

therefore “demonstrate an agency relationship” between the caller and Vision Solar in order to

plausibly allege that Vision Solar is vicariously liable, and Plaintiffs have failed to do so. (Id. at

9.)

       As an initial matter, any argument that Plaintiffs have no evidence of, or have failed to

demonstrate, any part of the TCPA claim is misplaced in a Rule 12(b)(6) Motion to Dismiss. The

Complaint need only include allegations to support a plausible claim for relief, and an allegation




                                                  7
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 8 of 12




does not require evidentiary proof at the pleading stage. As for Vision Solar’s argument that the

Complaint does not allege facts that render it plausible that Vision Solar placed the offending calls,

we disagree. The Complaint asserts that Plaintiffs scheduled a meeting with the caller, and that a

representative of Vision Solar subsequently showed up to Plaintiffs’ house and provided his

business card. (Compl. ¶¶ 23-25.) Furthermore, Vision Solar’s assertion that Plaintiffs have not

alleged that it was Vision Solar that placed the calls because they cannot do so simply

mischaracterizes the Complaint, which explicitly alleges that it was Vision Solar who placed each

of the offending calls. (Id. ¶¶ 17-20.)

        Reading the Complaint in the light most favorable to Plaintiffs, as we must on a motion to

dismiss, we cannot discount the allegations that it was Vision Solar that placed the offending calls

and scheduled the appointment. Common sense alone supports the facial plausibility of the

allegation that the entity that placed the call and scheduled the appointment was the same entity

that arrived at Plaintiffs’ home for the prearranged meeting and presented Plaintiffs with a business

card. Furthermore, that Plaintiffs have not provided the phone number associated with the

offending calls does not render their pleading insufficient under Rule 8(a)(2), especially when, as

here, there is sufficient factual basis for a plausible claim for relief without it.

        Finally, since Plaintiffs have alleged facts that support their allegation that Vision Solar

made the offending calls, Vision Solar’s argument that Plaintiff must instead plead an agency

relationship between the caller and Vision Solar is unfounded. We therefore conclude that the

Complaint sufficiently pleads that Vision Solar placed the calls at issue and we reject Vision

Solar’s arguments to the contrary.

                b. Residential Telephone Subscribers

        Vision Solar argues that Plaintiffs have no cognizable private right of action under § 227(c)




                                                    8
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 9 of 12




of the TCPA because they fail to allege facts that give rise to a plausible inference that their cell

phone numbers are residential. Vision Solar concedes that a cell phone number “can qualify as

residential under § 227(c),” but it suggests that a plaintiff must allege specific facts, such as that

the phone is his only phone and the only operative phone in his residence, in order to plausibly

allege that the cell phone qualifies as a residential phone under the statute. (Def.’s Mem. at 10

(citing Cunningham v. Foresters Fin. Servs., Inc., 300 F. Supp 3d 1004, 1018 (N.D. Ind. 2018)).)

        The consensus in this Circuit is that Do Not Call claims may apply to cell phones. See

Valdes v. Century 21 Real Est., LLC, Civ. A. No. 2:19-05411, 2019 WL 5388162, at *3 (D.N.J.

Oct. 22, 2019) (“[I]t is more consistent with the overall intent of the TCPA to allow wireless

subscribers to benefit from the full range of TCPA protections.” (citing In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014 at ¶¶ 33-36 (F.C.C.

2003)) (additional citations omitted)); see also Cunningham v. Cap. Advance Sols., LLC, Civ. A.

No. 17-13050, 2018 WL 6061405, at *4 (D.N.J. Nov. 20, 2018) (“Here, at this juncture of the

litigation, Plaintiff has sufficiently pled that his cellular phone is used for residential purposes.”);

Shelton v. Fast Advance Funding, LLC, 378 F. Supp. 3d 356, 360, 363 (E.D. Pa. 2019) (concluding

that plaintiff who received calls to his cell phone number registered in the Do Not Call Registry

was entitled to relief under the TCPA), aff’d, 805 F. App’x 156 (3d Cir. 2020).

        A plaintiff may provide specific facts to support his allegation that his cell phone number

is residential under the TCPA. See Cap. Advance Sols., 2018 WL 6061405, at *4-5 (concluding

that plaintiff’s allegations that, inter alia, he used his cell phone for “personal, family, and

household use,” had no landline, and did not use the phone primarily for a business purpose, were

sufficient to plausibly allege that the cell phone number was residential under the TCPA).

However, it is not required that a plaintiff provide extensive detail to state a plausible claim as to




                                                   9
          Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 10 of 12




the residential character of his cell phone. See Valdes, 2019 WL 5388162, at *3 (finding that

plaintiff plausibly alleged that his cell phone was residential under the TCPA where he did not

explicitly allege that the number was “residential” and alleged only that the number “was not

associated with business”).

       Here, the Complaint explicitly alleges that Plaintiffs’ cell phone numbers are used “for

residential purposes.” (Compl. ¶ 15.) While the Complaint does not allege additional facts to

elaborate on the residential nature of Plaintiffs’ cell phones, we conclude that the explicit allegation

that the cell phone numbers were used “for residential purposes” is sufficient to plausibly allege

that they were, in fact, used for such purposes and that additional allegations of fact are simply not

necessary. See Valdes, 2019 WL 5388162, at *3. We therefore reject Vision Solar’s argument

that Count II should be dismissed because the allegations do not support a reasonable inference

that the offending calls were placed to residential phone numbers.

               c. Multiple Calls in a Single Year

       Vision Solar argues that Plaintiffs Dorothy and Arthur Dudley’s Do Not Call claims in

Count II must be dismissed because the Complaint fails to allege that they received more than one

call from Vision Solar. Vision Solar also notes that Plaintiffs failed to respond to this argument in

their opposition to Vision Solar’s Motion to Dismiss, and it argues that Plaintiffs have thus

conceded that Dorothy and Arthur Dudley have failed to state a claim for relief upon which relief

can be granted under the § 227(c) of the TCPA.

       Vision Solar has again mischaracterized the allegations in the Complaint in its assertion

that Plaintiffs have alleged that Dorothy and Arthur Dudley were each called by Vision Solar only

once. The Complaint alleges that Vision Solar called Plaintiff Dorothy Dudley “on dates including

but not limited to January 20, 2021” and called Plaintiff Arthur Dudley “on dates including but not




                                                  10
         Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 11 of 12




limited to March 2, 2020.” (Compl. ¶¶ 17, 20 (emphases added).) Thus, contrary to Vision Solar’s

assertion, the Complaint does allege that Vision Solar placed calls to Dorothy and Arthur Dudley

on more than one occasion. And although the Complaint only alleges one specific date on which

Vision Solar called Dorothy Dudley and one specific date on which Vision Solar called Arthur

Dudley, while it alleges multiple dates on which Vision Solar called Brian and Robert Dudley, we

do not find the omission of additional specific dates to render implausible the allegation that

Dorothy and Arthur Dudley were called on more than one occasion as the Complaint alleges. We

therefore conclude that, at this early stage of the proceedings, the Complaint adequately alleges

that Dorothy and Arthur Dudley “received more than one telephone call” so as to fall within the

parameters of a cognizable Do Not Call claim under the TCPA. 47 U.S.C. § 227(c)(5).

       Vision Solar correctly points out that, if a plaintiff fails to respond to a defendant’s

argument in favor of dismissal, as Plaintiffs have done here, the court has discretion to treat the

argument as unopposed. See Celestial Cmty. Dev. Corp. v. City of Philadelphia, 901 F. Supp. 2d

566, 578 (E.D. Pa. 2012) (“To put it simply: plaintiffs who fail to brief their opposition to portions

of motions to dismiss do so at the risk of having those parts of the motions to dismiss granted as

uncontested.” (citations omitted)). However, because we find that the Complaint adequately

alleges that Vision Solar called each Plaintiff on more than one occasion, we will not treat

Plaintiffs’ lack of response as a concession to Vision Solar’s argument. We therefore reject all of

Vision Solar’s arguments for dismissal of the claims in Count II and deny its Motion insofar as it

seeks dismissal of that Count.




                                                 11
         Case 2:21-cv-00659-JP Document 14 Filed 07/21/21 Page 12 of 12




IV.    CONCLUSION

       For the foregoing reasons, we deny Vision Solar’s Motion to Dismiss in its entirety. An

appropriate Order follows.

                                                   BY THE COURT:

                                                   /s/ John R. Padova, J.
                                                   ___________________________________
                                                   John R. Padova, J.




                                              12
